The circumstances lead to the conclusion that the two quarts of whisky were in the automobile when it was brought by appellant and his companion to the place of arrest, and are sufficient to exclude any other theory arising from the evidence. Appellant's knowledge that the whisky was in the car is shown by his resgestae declaration of ownership. The facts distinguish it from the case of West v. State, 93 Tex.Crim. Rep., 248 S.W. Rep., 371. No evidence showed the movement of the suit case by West or his companion. So far as the transportation of the suit case, the evidence is not dissimilar from Dean's case,90 Tex. Crim. 132. The evidence was held inadequate to show that West made any movement of the bottle of liquor found in his possession, and such movement was suggested by the term "a short distance" used by one of the witnesses rendered the case analogous to that of Warren v. State, 94 Tex.Crim. Rep., 250 S.W. Rep., 429 in which it was held that the facts did not bring the transaction within the provision of the statute forbidding transportation.
The motion is overruled.
Overruled.